          Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

__________________________________________
UNITED STATES OF AMERICA, for the use and )
benefit of MMC CONTRACTORS NORTHEAST, )
INC.,                                                )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )         Case No.: 21-cv-902
                                                     )
ARCH INSURANCE COMPANY                               )
                                                     )
Serve:          Superintendent of Financial Services )         COMPLAINT
                New York State Department of         )
                       Financial Services            )
                Corporate Affairs Unit               )
                One Commerce Plaza                   )
                   th
                20 Floor                             )
                Albany, New York 12257               )
                                                     )
and                                                  )
                                                     )
STRUCTSURE PROJECTS, INC.,                           )
                                                     )
Serve:          Northwest Registered Agent LLC )
                90 State Street, Suite 700           )
                Office 40                            )
                Albany, New York 12207               )
                                                     )
        Defendants.                                  )
__________________________________________)


       COMES NOW The United States of America for the use and benefit of MMC Contractors

Northeast, Inc. (“MMC”), and for its Complaint against Arch Insurance Company (“Arch”) and

Structsure Projects, Inc. (“Structsure”), states as follows:




                                                  1
            Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 2 of 8




                             Allegations Applicable to All Counts

       1.      MMC is a New Jersey corporation with its principal place of business located in

Somerset, New Jersey.

       2.      Arch is an insurance company incorporated in the State of Missouri with its

principal place of business located in Kansas City, Missouri.

       3.      Structsure Projects, Inc., formerly known as United Excel Corporation, is a Kansas

corporation with its principal place of business located in Kansas City, Missouri.

       4.      This Court has subject matter jurisdiction over MMC’s Miller Act claim pursuant

to 28 U.S.C. § 1331 and § 1352 and supplemental jurisdiction over MMC’s state law claim under

28 U.S.C. § 1367.

       5.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) in that a substantial part

of the events or omissions giving rise to MMC’s claims occurred in the Southern District of New

York, specifically in West Point, New York, and venue is proper under 40 U.S.C. § 3133(b)(3)(B)

because the contract was to be performed in the Southern District of New York, specifically West

Point, New York.

       6.      Upon information and belief, on or about September 9, 2014, the United States,

through the Department of Army Corps of Engineers, Engineering District Little Rock, awarded a

contract to Structsure (Contract No. W9127S-13-D-6002/TO 0003) (the “Contract”) to perform

renovations at the Keller Army Community Hospital in West Point, New York (the “Project”).

       7.      Upon information and belief, the Contract required Structure to furnish all labor

and materials to perform the work on the Project for a total price of $39,466,177.00.




                                                 2
             Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 3 of 8




        8.      Pursuant to 40 U.S.C. §§ 3131 et seq. (the “Miller Act”), Structsure, as principal,

and Arch, as surety, executed and provided Payment Bond No. SU1129538 (the “Bond”). A true

and correct copy of the Bond is attached hereto as Exhibit 1 and is incorporated herein by reference.

        9.      Pursuant to the Bond, Structsure and Arch bound themselves to assure payment by

Structsure of the claims of all persons having a direct relationship with Structure or a subcontractor

to Structsure for furnishing labor, material or both in the prosecution of the work provided for in

the Contract and any authorized modifications of the Contract.

        10.     On or about January 19, 2015, Structure executed a subcontract (“Subcontract”)

with MMC dated September 9, 2014 whereby MMC agreed to furnish labor and materials to

perform the mechanical and plumbing work on the Project and Structure agreed to pay MMC the

sum of $8,300,000.00 for said work, all as more fully defined in the Subcontract. A true and

correct copy of the Subcontract is attached hereto as Exhibit 2 and is incorporated herein by

reference.

        11.     During the course of the Project, Structure and MMC agreed to twenty-one change

orders to the Subcontract which modified the scope of work to be performed by MMC and

increased the price to be paid MMC for its work by $1,395,562.00.

        12.     The agreed, adjusted Subcontract price was $9,695,562.00.

        13.     Structsure made payments to MMC for MMC’s work on the Project totaling

$8,328,332.30.

        14.     The unpaid balance under the agreed, adjusted Subcontract is $1,367,239.70.

        15.     MMC fully performed all terms and conditions of the Subcontract, as modified by

the parties.


                                                  3
            Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 4 of 8




       16.     Pleading in the alternative, MMC substantially performed all terms and conditions

of the Subcontract, as modified by the parties.

       17.     On or about December 23, 2020, MMC sent notice to Structsure and Arch of

MMC’s claim to payment for $1,367,239.70 under the Subcontract. A true and correct copy of

MMC’s December 23, 2020 letter is attached hereto as Exhibit 3 and is incorporated herein by

reference

       18.     In material breach of the Subcontract, Structure has failed and refused to pay MMC

the unpaid balance of $1,367,239.70 due under the Subcontract.

       19.     As a direct and proximate result of Structure’s material breach of the Subcontract,

MMC has suffered damages of $1,367,239.70, plus interest.

       20.     Pursuant to Section 32.1 of the Subcontract, Kansas law applies to the Subcontract.

       21.     MMC is entitled to recover prejudgment interest on its damages at the rate of 10%

per annum pursuant to K.S.A. 16-201.

       22.     Upon information and belief, Structsure has been paid in full for the work

performed by MMC on the Project.

       23.     Pursuant to Section 25.6 of the Subcontract, MMC and Structure agreed to attempt

to first resolve any disputes arising out of the Subcontract pursuant to mediation.

       24.     Pursuant to Section 25.7 of the Subcontract, in the event that mediation was not

successful, MMC and Structure agreed to resolve any disputes arising out of the Subcontract

pursuant to binding arbitration.

       25.     MMC has initiated mediation proceedings pursuant to the Subcontract but the

mediation has not yet been conducted.


                                                  4
          Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 5 of 8




       26.     MMC and Structure have not yet commenced arbitration proceedings.

       27.     MMC is filing this action in advance of completion of mediation and arbitration

with Structsure due to the one-year limitations period found at 40 U.S.C. § 3133(b)(4).

       28.     MMC itself performed labor on the Project under the Subcontract at least until

February 4, 2020.

       29.     MMC had a direct subcontractor performing labor on the Project under the

Subcontract until at least late March, 2020.

       30.     By the filing of this Complaint, MMC is not waiving its rights to mediate and, if

necessary, arbitrate its disputes under the Subcontract.

                                   Count 1 – Miller Act Claim

       31.     MMC restates, realleges and incorporates by reference all of the allegations

contained in the Allegations Applicable to All Counts, all as if more fully set forth herein.

       32.     MMC furnished labor and materials for the Project as part of the work that

Structsure agreed to perform under the Contract.

       33.     The labor and material furnished by MMC for the Project were furnished pursuant

to the Subcontract.

       34.     More than ninety (90) days have passed since MMC last furnished labor or

materials for the Project.

       35.     Less than one (1) year has elapsed since MMC last furnished labor or materials for

the Project.

       36.     By reason of the foregoing, MMC Contractors Northeast, Inc. requests this Court

to enter judgment in its favor and against Structsure Projects, Inc. and Arch Insurance Company,


                                                 5
           Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 6 of 8




jointly and severally, in the amount of $1,367,239.70 (or such other amount determined to be due

MMC Contractors Northeast, Inc. in any arbitration proceeding filed pursuant to the Subcontract),

plus prejudgment interest thereon at the rate of 10% per annum from and after the date payment

was due MMC, plus costs of Court, and for such other and further relief as the Court deems just

and proper.

                                 Count 2 – Breach of Subcontract

        37.     MMC restates, realleges and incorporates by reference all of the allegations

contained in the Allegations Applicable to All Counts and the allegations contained in Count 1, all

as if more fully set forth herein.

        38.     The Subcontract was a valid and enforceable contract between MMC and Structsure

supported by sufficient consideration.

        39.     MMC fully performed all terms and conditions of the Subcontract, as modified by

the parties.

        40.     Pleading in the alternative, MMC substantially performed all terms and conditions

of the Subcontract, as modified by the parties.

        41.     In material breach of the Subcontract, Structure has failed and refused to pay MMC

the unpaid balance of $1,367,239.70 due under the Subcontract.

        42.     Structure’s breach of the Subcontract has caused MMC damages.

        43.     By reason of the foregoing, MMC Contractors Northeast, Inc. requests this Court

to enter judgment in its favor and against Structsure Projects, Inc. in the amount of $1,367,239.70

(or such other amount determined to be due MMC Contractors Northeast, Inc. in any arbitration

proceeding filed pursuant to the Subcontract), plus prejudgment interest thereon at the rate of 10%


                                                  6
          Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 7 of 8




per annum from and after the date payment was due MMC, plus costs of Court, and for such other

and further relief as the Court deems just and proper.



       WHEREFORE, Plaintiff MMC CONTRACTORS NORTHEAST, INC. demands

judgment against the defendants as follows:

       A. damages in an amount not less than $1,367,239.70;

       B. pre- and post-judgment interest on said sum at the rate of 10% per annum;

       C. the costs, disbursements, reasonable attorney’s fees, and other costs of Court incurred

           in bringing this action; and

       D. such other and further relief as the Court deems just and proper.


Dated: Newburgh, New York
       February 2, 2021

                                                       Yours, etc.,

                                                       CATANIA, MAHON & RIDER, PLLC


                                                 By:     /s/ Michael E. Catania
                                                       Michael E. Catania
                                                       SDNY Bar No. MC3662
                                                       Attorneys for Plaintiff
                                                       One Corwin Court
                                                       P.O. Box 1479
                                                       Newburgh, New York 12550
                                                       Tel. No. (845) 565-1100
                                                       mcatania@cmrlaw.com




                                                 7
         Case 7:21-cv-00902-PMH Document 1 Filed 02/02/21 Page 8 of 8




TO:

ARCH INSURANCE COMPANY
Superintendent of Financial Services
New York State Department of Financial Services
Corporate Affairs Unit
One Commerce Plaza
20th Floor
Albany, New York 12257

STRUCTSURE PROJECTS, INC.
Northwest Registered Agent LLC
90 State Street, Suite 700
Office 40
Albany, New York 12207




                                             8
